From Wilmington District.
In this case it is necessary, in order finally to settle the subject of litigation, that the representatives of Richard Quince, Jr., should be made parties previous to a decree. One of the principal items in the report of the master, against the present defendant, is a sum said to have been paid by Parker Quince to Richard Quince, Jr., his coexecutor. If this sum was applied by Richard Quince, Jr., for the benefit of the estate of Richard Quince, Sr., the present defendant should not be made accountable for it; and that an opportunity may be had to show this application, if made, the representatives of Richard Quince, Jr., should be before the court; they should also be in court, that if the money has not been so applied and the estate be solvent, a decree may be rendered against them for it in the first instance, to prevent circuity of remedy.